Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted the “configured to” language utilized signifies a structure enabled for recited function although such function, such as shifting, need not always be possible, such as if glue is applied to prevent movement.  Nonetheless, the configuration of structure that allowed for shifting in the longitudinal direction is still present (in the form of interlocking otherwise slidable segments), even though such shifting is subsequently prevented. Bowden et al. (US 3,291,437) and Kleindienst (DE 1951445) teach tubular constructions configured with longitudinal slidable segments.  Further, tubes are well-known for use as rails for stair lifts (See Horton, US 2016/0236906, Figs. 2-4). However, there is no motivation to use the pipes of Bowden et al. or Kleindienst as such a rail for stair lifts since they are totally unrelated to such a use and there is no evidence it would be suitable as such.  Further, there is no motivation in the art to form known rail for chair lifts from longitudinal segments as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746